Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 1 of 21 PageID #: 2627




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                               )
  SHETEL INDUSTRIES LLC,                       )          Case No.: 2:17-cv-02505-LDW-ARL
                                               )
                                               )
  Plaintiff,                                   )
                                               )
  vs.                                          )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS,                 )
  INC., ADIN DENTAL SOLUTIONS USA,             )
  INC., and JEREMY DANZER,                     )
                                               )
                                               )
  Defendants.                                  )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS, INC., )
                                               )
  ADIN DENTAL SOLUTIONS USA, INC.,             )
  and JEREMY DANZER,                           )
                                               )
  Counterclaimants and Third-Party Plaintiffs, )
                                               )
                                               )
  vs.                                          )
                                               )
  SHETEL INDUSTRIES LLC, OSSEOGROUP )
                                               )
  LLC, and MARKUS WEITZ as Director and )
  President of SHETEL INDUSTRIES LLC, and )
  Individually,                                )
                                               )
                                               )
  Counterclaim and Third-Party Defendants.     )

                    DECLARATION OF MATTHEW J. ROSS
     IN SUPPORT OF DEFENDANTS’ BRIEF IN RESPONSE TO THE MOTION FOR
      SUMMARY JUDGMENT OF PLAINTIFF AND THIRD-PARTY DEFENDANTS


         I, Matthew J. Ross, hereby declare as follows:

         1.      I am an attorney duly authorized to practice law in the State of New York and

  admitted to practice before the United States District Court of the Eastern District of New York.

  I am a partner with the law firm Mueller Law Group, counsel for the Defendants,


                                                 -1-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 2 of 21 PageID #: 2628



  Counterclaimants, and Third-Party Plaintiffs, Adin Dental Implant Systems, Inc. (“Adin”), Adin

  Dental Solutions USA, Inc. (“Adin USA”), and Jeremy Danzer (“Mr. Danzer”) (collectively,

  “Defendants”), in the above-captioned matter. I respectfully submit this declaration in opposition

  to the motion of Plaintiffs and Third-Party Defendants, Shetel Industries LLC, Osseogroup LLC,

  and Markus Weitz (“Shetel Parties”) for summary judgment.

          2.     In discovery, the Shetel Parties produced one QuickBooks file; herein, several

  exhibits were obtained from said file, and will be designated as such.

          3.     Further, in discovery, the Shetel Parties have produced spreadsheets that purported

  to provide each catalog number, lot number, and invoice number for every product that Shetel

  and/or Osseogroup ever sold. The information for non-Adin products were redacted. True and

  correct copies of the spreadsheets are attached infra as Exhibit “59”and “60”; however, specific

  portions are attached hereto in the following exhibits and have been specifically identified as

  such.

          4.     These spreadsheets produced by the Shetel appear to provide the only means of

  differentiating products manufactured by Adin from those manufactured by third-parties.

          5.     The Shetel Parties also produced a QuickBooks file that purports to contain

  unredacted copies of every invoice issued by Shetel and Osseogroup.

          6.     When redacted entries from the aforesaid spreadsheets are compared with the

  unredacted invoices from the aforesaid QuickBooks file, it is possible to determine each instance

  in which Shetel has admitted to filling an order for an Adin product with a product that was

  manufactured by a third-party.

          7.     Using this same process, it is possible to exclude from consideration those

  products distributed by Shetel that were unrelated to dental implants such as bone.


                                                  -2-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 3 of 21 PageID #: 2629



         8.      Comparison of the redacted spreadsheets and the unredacted invoices established

  approximately 558 instances of the Shetel Parties filling orders for products from Adin Israel with

  products manufactured by third-parties. Further, the invoices from the QuickBooks file produced

  by the Shetel Parties used Adin’s catalog numbers to identify both genuine products from Adin

  Israel and the products manufactured by third-parties.

         9.      Attached hereto as Exhibit “1”, is a true and correct copy of invoice 4274 dated

  August 1, 2014, which was obtained from the Shetel Parties’ QuickBooks file.

         10.     Attached hereto as Exhibit “2”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0048897”.

         11.     Attached hereto as Exhibit “3”, is a true and correct copy of invoice 5450 dated

  January 16, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         12.     Attached hereto as Exhibit “4”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0048992”.

         13.     Attached hereto as Exhibit “5”, is a true and correct copy of invoice 5898 dated

  March 9, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         14.     Attached hereto as Exhibit “6”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049021”.

         15.     Attached hereto as Exhibit “7”, is a true and correct copy of invoice 8088 dated

  November 3, 2015, which was obtained from the Shetel Parties’ QuickBooks file.




                                                  -3-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 4 of 21 PageID #: 2630



         16.    Attached hereto as Exhibit “8”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049170”.

         17.    Attached hereto as Exhibit “9”, is a true and correct copy of invoice 8300 dated

  November 20, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         18.    Attached hereto as Exhibit “10”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049186”.

         19.    Attached hereto as Exhibit “11”, is a true and correct copy of invoice 10013 dated

  April 27, 2016, which was obtained from the Shetel Parties’ QuickBooks file.

         20.    Attached hereto as Exhibit “12”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049282”.

         21.    Attached hereto as Exhibit “13”, is a true and correct copy of invoice 7804 dated

  October 9, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         22.    Attached hereto as Exhibit “14”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049152”.

         23.    Attached hereto as Exhibit “15”, is a true and correct copy of invoice 4659 dated

  September 30, 2014, which was obtained from the Shetel Parties’ QuickBooks file.

         24.    Attached hereto as Exhibit “16”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0048928”.


                                                -4-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 5 of 21 PageID #: 2631



         25.     Attached hereto as Exhibit “17”, is a true and correct copy of invoice 11518 dated

  August 30, 2016, which was obtained from the Shetel Parties’ QuickBooks file.

         26.     Attached hereto as Exhibit “18”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bear Bates

  Stamps “0049367-0049368”.

         27.     Attached hereto as Exhibit “19”, is a true and correct copy of invoice 10605 dated

  June 15, 2016, which was obtained from the Shetel Parties’ QuickBooks file.

         28.     Attached hereto as Exhibit “20”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049314”.

         29.     Attached hereto as Exhibit “21”, is a true and correct copy of invoice 8417 dated

  December 3, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         30.     Attached hereto as Exhibit “22”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049194”.

         31.     Attached hereto as Exhibit “23”, is a true and correct copy of invoice 4641 dated

  September 24, 2014, which was obtained from the Shetel Parties’ QuickBooks file.

         32.     Attached hereto as Exhibit “24”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0048927”.

         33.     Attached hereto as Exhibit “25”, is a true and correct copy of invoice 5921 dated

  March 11, 2015, which was obtained from the Shetel Parties’ QuickBooks file.




                                                 -5-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 6 of 21 PageID #: 2632



         34.    Attached hereto as Exhibit “26”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049024”.

         35.    Attached hereto as Exhibit “27”, is a true and correct copy of invoice 10848 dated

  July 7, 2016, which was obtained from the Shetel Parties’ QuickBooks file.

         36.    Attached hereto as Exhibit “28”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049331”.

         37.    Attached hereto as Exhibit “29”, is a true and correct copy of invoice 6647 dated

  June 2, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         38.    Attached hereto as Exhibit “30”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049074”.

         39.    Attached hereto as Exhibit “31”, is a true and correct copy of invoice 6853 dated

  June 23, 2015, which was obtained from the Shetel Parties’ QuickBooks file.

         40.    Attached hereto as Exhibit “32”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049088”.

         41.    Attached hereto as Exhibit “33”, is a true and correct copy of invoice 10333 dated

  May 23, 2016, which was obtained from the Shetel Parties’ QuickBooks file.

         42.    Attached hereto as Exhibit “34”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049297”.


                                                -6-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 7 of 21 PageID #: 2633



         43.      Attached hereto as Exhibit “35”, is a partial and correct copy of the transcript of

  the deposition of Jeremy Frenkel.

         44.      Attached hereto as Exhibit “36”, is a partial and correct copy of the transcript of

  the deposition of Jeremy Danzer.

         45.      Attached hereto as Exhibit “37”, is a partial and correct copy of the transcript of

  the deposition of Erez Cohen.

         46.      Attached hereto as Exhibit “38”, is a partial and correct copy of the transcript of

  the deposition of Ami Hantman.

         47.      Attached hereto as Exhibit “39”, is a true and correct copy of an email dated

  November 10, 2016, and bearing Bates’ Stamps “0035630-0035632”. This document was

  produced by the Shetel Parties in discovery.

         48.      Attached hereto as Exhibit “40”, is a true and correct copy of an email dated

  November 7, 2016 and bearing Bates’ Stamp “0035644”. Same was produced by the Shetel

  Parties in discovery. This document was also marked as Exhibit “D-93” in the deposition of

  Markus Weitz.

         49.      Attached hereto as Exhibit “41”, is a true and correct copy of an email dated

  September 15, 2016, bearing Bates’ Stamps “0003818-003825”, which the Shetel Parties

  produced in discovery. This document was also marked as Exhibit “D-9” in the deposition of

  Jacek Wollocko.

         50.      Attached hereto as Exhibit “42”, is a true and correct copy of an email dated

  October 10, 2016, bearing Bates’ Stamps “0004090-0004097”, which the Shetel Parties produced

  in discovery.




                                                  -7-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 8 of 21 PageID #: 2634



         51.    Attached hereto as Exhibit “43”, is a true and correct copy of an email dated

  October 20, 2016, bearing Bates’ Stamps “0004098-0004116”, which the Shetel Parties produced

  in discovery. This document was also marked as Exhibit “D-35” in the deposition of Jacek

  Wollocko.

         52.    Attached hereto as Exhibit “44”, is a true and correct copy of an email dated

  November 28, 2016, bearing Bates’ Stamps “0004117-0004122”, which the Shetel Parties

  produced in discovery.

         53.    Attached hereto as Exhibit “45”, is a true and correct copy of an email dated

  October 8, 2015, bearing Bates’ Stamps “0004989-0005002”, which the Shetel Parties produced

  in discovery. This document was also marked as Exhibit “D-133” in the deposition of Jenna

  Riservato.

         54.    Attached hereto as Exhibit “46”, is a true and correct copy of an email dated

  October 15, 2015, bearing Bates’ Stamps “0005111-0005136”, which was obtained from the

  Shetel Parties in discovery. This document was also marked as Exhibit “D-134” in the deposition

  of Jenna Riservato.

         55.    Attached hereto as Exhibit “47”, is a partial and correct copy of the transcript of

  the deposition of Jacek Wollocko.

         56.    Attached hereto as Exhibit “48”, is a true and correct copy of an email dated April

  28, 2015, bearing Bates’ Stamps “0001496-0001523”, which the Shetel Parties produced in

  discovery.

         57.    Attached hereto as Exhibit “49”, is a true and correct copy of an email dated March

  10, 2016, bearing Bates’ Stamps “0000772-0000800”, which the Shetel Parties produced in

  discovery.


                                                -8-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 9 of 21 PageID #: 2635



         58.      Attached hereto as Exhibit “50”, is a true and correct copy of an email dated

  September 1, 2016, bearing Bates’ Stamps “0000858-0000891”, which the Shetel Parties

  produced in discovery.

         59.      Attached hereto as Exhibit “51”, is a true and correct copy of an email dated

  August 31, 2015, bearing Bates’ Stamps “0000707-0000734”, which the Shetel Parties produced

  in discovery.

         60.      Attached hereto as Exhibit “52”, is a true and correct copy of an email dated May

  23, 2016, bearing Bates’ Stamps “0002344-0002358”, which the Shetel Parties produced in

  discovery.

         61.      Attached hereto as Exhibit “53”, is a true and correct copy of an email dated May

  24, 2016, bearing Bates’ Stamps “0002359-0002386”, which the Shetel Parties produced in

  discovery.

         62.      Attached hereto as Exhibit “54”, is a true and correct copy of an email dated

  August 12, 2016, bearing Bates Stamps “0002445-0002454”, which the Shetel Parties produced

  in discovery.

         63.      Attached hereto as Exhibit “56”, is a true and correct copy of invoice 12837 dated

  February 20, 2017, which was obtained from the Shetel Parties’ QuickBooks file. This document

  was also marked as Exhibit “D-16” in the deposition of Jacek Wollocko.

         64.      Attached hereto as Exhibit “57”, is a true and correct copy of invoice 13503 dated

  June 21, 2017, which was obtained from the Shetel Parties’ QuickBooks file. This document was

  also marked as Exhibit “D-18” in the deposition of Jacek Wollocko.




                                                  -9-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 10 of 21 PageID #: 2636



         65.      Attached hereto as Exhibit “58”, is a true and correct copy of an email sent by

  Noam Besdin, Esq. to Matthew Ross, Esq. on May 1, 2019. This document was also marked as

  Exhibit “D-12” in the deposition of Jacek Wollocko.

         66.      Attached hereto as Exhibit “59”, is a true and correct copy of a spreadsheet the

  Shetel Parties with Exhibit 58, that purports to provide each catalog number, lot number, and

  invoice number for every product that Shetel and/or Osseogroup ever sold. The information for

  non-Adin products were redacted. Same bear Bates’ Stamps “00048776-0048882”.

         67.      Attached hereto as Exhibit “60”, is a true and correct copy of a second spreadsheet

  the Shetel Parties with Exhibit 58, that purports to provide each catalog number, lot number, and

  invoice number for every product that Shetel and/or Osseogroup ever sold. The information for

  non-Adin products were redacted. Same bear Bates’ Stamps “0048883-0049486”.

         68.      Attached hereto as Exhibit “61”, is a partial and correct copy of the transcript of

  the deposition of Chen Porat.

         69.      Attached hereto as Exhibit “62”, is a true and correct copy of an email dated

  February 11, 2012, bearing Bate Stamps “0035067-35069”. Same was produced by the Shetel

  Parties in discovery. This document was also marked as Exhibit “D-80” in the deposition of

  Markus Weitz.

         70.      Attached hereto as Exhibit “63”, is a true and correct copy of an email dated April

  4, 2014, bearing Bates’ Stamp “0034867”. Same was produced by the Shetel Parties in discovery.

  This document was also marked as Exhibit “D-81” in the deposition of Markus Weitz.

         71.      Attached hereto as Exhibit “64”, is a true and correct copy of an email dated

  January 27, 2015, bearing Bates’ Stamp “0049500”. Same was produced by the Shetel Parties in

  discovery. This document was also marked as Exhibit “D-82” in the deposition of Markus Weitz.


                                                  -10-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 11 of 21 PageID #: 2637



         72.     Attached hereto as Exhibit “65”, is a true and correct copy of an email dated April

  8, 2016, bearing Bates Stamps “0041180-0041182”. Same was produced by the Shetel Parties in

  discovery.

         73.     Attached hereto as Exhibit “66”, is a true and correct copy of an email dated March

  8, 2016 and bearing Bates’ Stamp “0035046”. This document was produced by the Shetel Parties

  in discovery. This document was also marked as Exhibit “D-112” in the deposition of Jeremy

  Frenkel.

         74.     Attached hereto as Exhibit “67”, is a true and correct copy of an email dated July

  5, 2011, bearing Bates Stamps “0005348-0005349”, which the Shetel Parties produced in

  discovery.

         75.     Attached hereto as Exhibit “68”, is a partial and correct copy of the transcript of

  the deposition of Eyal Milman.

         76.     Attached hereto as Exhibit “69”, is a partial and correct copy of the transcript of

  the deposition of Markus Weitz.

         77.     Attached hereto as Exhibit “70”, is a partial and correct copy of the transcript of

  the deposition of Jenna Riservato.

         78.     Attached hereto as Exhibit “71”, is a true and correct copy of an email, dated May

  24, 2011, bearing the Bates’ Stamp “0035066”. The Shetel Parties produced same in discovery.

  This document was also marked as Exhibit “D-79” in the deposition of Markus Weitz.

         79.     Attached hereto as Exhibit “72”, are true and correct copies of the K-1 forms for

  Shetel from 2012 through 2018. These documents bear Bates’ Stamps “0049501-0049756”. The

  Shetel Parties produced same in discovery.




                                                 -11-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 12 of 21 PageID #: 2638



         80.     Attached hereto as Exhibit “73”, is a true and correct copy of a Tax Impact Notice

  for     123      Grove       Avenue,      Cedarhurst,        New     York,      available      at

  https://lrv.nassaucountyny.gov/notices/taximpact.php?pid=39254++01050. A copy of which was

  last retrieved by the undersigned counsel on July 1, 2019.

         81.     Attached hereto as Exhibit “74”, are true and correct copies of a correspondence

  from the Internal Revenue Service assigning an employer identification number to Shetel and

  limited liability company operating agreement. Same were produced by the Shetel Parties in

  discovery as one document. These documents bear Bates Stamps “0045771-0045777”. This

  document was also marked as Exhibit “D-98” in the deposition of Jeremy Frenkel.

         82.     Attached hereto as Exhibit “75”, is a true and correct copy of the New York

  Department of State Entity Information form for 123 Grove LLC, available at

  https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=

  B5A953D4276CC622859F621EEE99EEF9C715953A339D427E805D87BB1F77D128570A62

  3C1DF909EFF9886E2E99B62B44&p_nameid=2986B79BF6B675E9&p_corpid=B36F239BC

  CA79E74&p_captcha=14486&p_captcha_check=B5A953D4276CC622859F621EEE99EEF9C

  715953A339D427E805D87BB1F77D1282A16A233409040E45A5D4C55FAEFAB0C&p_entit

  y_name=%31%32%33%20%47%72%6F%76%65&p_name_type=%41&p_search_type=%42%

  45%47%49%4E%53&p_srch_results_page=0. A copy of which was retrieved by the undersigned

  counsel on June 13, 2019.

         83.     Attached hereto as Exhibit “76”, is a true and correct copy of an email dated

  September 19, 2016, bearing Bates Stamps “0044745-0044748”, which was produced by the

  Shetel Parties in discovery. This document was also marked as Exhibit “D-56” in the deposition

  of Markus Weitz.


                                                -12-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 13 of 21 PageID #: 2639



           84.   Attached hereto as Exhibit “77”, is a true and correct copy of a Balance Sheet

  dated February 10, 2017, which was obtained from the Shetel Parties’ QuickBooks file.

           85.   Attached hereto as Exhibit “78”, is a true and correct copy of a Balance Sheet

  extracted from the Shetel Parties’ QuickBooks file that reflects all transactions from inception

  until January 18, 2019.

           86.   Attached hereto as Exhibit “79”, is a true and correct copy of the New York

  Department of State Entity Information form for Shetel Industries LLC, available at

  https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=

  663D19D3592B6B041902C2D29F885095B24D6713123D7A57415E8F9670A379230B5475B

  F0387737506A43461B327167E&p_nameid=7A1DF8D6278F0BA5&p_corpid=9E1CA9C83E

  F4A221&p_captcha=19749&p_captcha_check=663D19D3592B6B041902C2D29F885095B24

  D6713123D7A57415E8F9670A37923EC37C832BFDA58D97B8BF34D1F5DCD01&p_entity

  _name=%53%68%65%74%65%6C&p_name_type=%41&p_search_type=%42%45%47%49%

  4E%53&p_srch_results_page=0. A copy of same was retrieved by the undersigned counsel on

  May 15, 2019. This document was also marked as Exhibit “D-79” in the deposition of Markus

  Weitz.

           87.   Attached hereto as Exhibit “80”, is a true and correct copy of the New York

  Department of State Entity Information form for Osseogroup LLC, available at

  https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=

  715D2392075AAC6CDAC9CF542A05F5464FB389D880C642BCDA518FE9B7DA73DE30D

  E6CE79F5F9E4CC5163C6DA9A08A80&p_nameid=3D93FE5DA5BF607F&p_corpid=F3670

  0EAA4A1BB11&p_captcha=13623&p_captcha_check=715D2392075AAC6CDAC9CF542A0

  5F5464FB389D880C642BCDA518FE9B7DA73DE5DE8457800F17C19CB32F67409A80249


                                                -13-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 14 of 21 PageID #: 2640



  &p_entity_name=%4F%73%73%65%6F%67%72%6F%75%70&p_name_type=%41&p_searc

  h_type=%42%45%47%49%4E%53&p_srch_results_page=0. A copy of same was retrieved by

  the undersigned counsel on June 14, 2019.

           88.   Attached hereto as Exhibit “81”, is a true and correct copy of an email dated

  October 23, 2012, and bearing Bates Stamps “0032875-0032876”. Same was produced by the

  Shetel Parties in discovery. This document was also marked as Exhibit “D-49” in the deposition

  of Markus Weitz.

           89.   Attached hereto as Exhibit “82”, is a true and correct copy of an email dated

  January 14, 2013 and bearing Bates Stamps “0016321-0016325”. Same was produced by the

  Shetel Parties in discovery. This document was also marked as Exhibit “D-49” in the deposition

  of Markus Weitz.

           90.   Attached hereto as Exhibit “84”, is a true and correct copy of Shetel’s Responses

  and Objections to Defendant Adin Dental Implant Systems, Inc.’s Request for the Production of

  Documents.

           91.   Attached hereto as Exhibit “85”, is a true and correct copy of a Profit & Loss

  Comparison obtained from the Shetel Parties’ QuickBooks file for January 1, 2013 through

  December 31, 2013. This document was marked as Exhibit “D-85” in deposition of Markus

  Weitz.

           92.   Attached hereto as Exhibit “86”, is a true and correct copy of a Profit & Loss

  Comparison obtained from the Shetel Parties’ QuickBooks file for January 1, 2014 through

  December 31, 2014. This document was marked as Exhibit “D-86” in deposition of Markus

  Weitz.




                                                -14-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 15 of 21 PageID #: 2641



           93.    Attached hereto as Exhibit “87”, is a true and correct copy of a Profit & Loss

  Comparison obtained from the Shetel Parties’ QuickBooks file for January 1, 2015 through

  December 31, 2015. This document was marked as Exhibit “D-87” in deposition of Markus

  Weitz.

           94.    Attached hereto as Exhibit “89”, is a true and correct copy of a Lifetime Warranty

  offered by Adin. This document bears Bates’ Stamp “0026503”. The Shetel Parties produced this

  document in discovery. This document was also marked as Exhibit “D-71” in deposition of

  Markus Weitz.

           95.    Attached hereto as Exhibit “90”, are true and correct copies of an email dated June

  23, 2011, a document entitled, “Agreement for Purchase, Marketing and Distribution of

  Products”; a document entitled, “Lifetime Warranty”; a document entitled bearing the subtitle,

  “Adin Dental Implants System Ltd. (“ADIN”) – AdinUSA (“Distributor”), Draft distribution

  agreement – suggested commercial changes”; and document bearing the file name “Regulatory

  Annex.docx”. Same bear Bates Stamps “0026483-26507”. The Shetel Parties produced these

  documents as one file in discovery. These documents were also marked as Exhibit “D-71” in

  deposition of Markus Weitz.

           96.    Attached hereto as Exhibit “91”, are true and correct copies of an email dated April

  30, 2013, along with attachments named “IFU Cleaning & Sterilization Prosthetics Instructions

  R1   PRINT.pdf”;      “MKT-IPGA-EN-0912-R1          PRINT.pdf;” TitanFit       Plastic Abutments

  PRINT.pdf”; and “Surgical Prosthetic Tool Kit PRINT.pdf”. Same bear Bates Stamps “0016691-

  0016699”. The Shetel Parties produced same in discovery.

           97.    Attached hereto as Exhibit “92”, are true and correct copies of an email dated July

  27, 2015, and attachments named, “2015 Touareg-S Price List.pdf”; “Drills and Stoppers


                                                  -15-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 16 of 21 PageID #: 2642



  Brochure.pdf”; “Scientific Studies.pdf”; “TMA Brochures.pdf”; and “Touareg-S Brochure.pdf”.

  These documents bear Bates Stamps “0000644-0000672”. The Shetel Parties produced these

  documents in discovery as one file. These documents were also marked as Exhibit “D-135” in

  deposition of Jenna Riservato.

         98.    Attached hereto as Exhibit “93”, are true and correct copies of an email dated

  August 12, 2016, and attachments named, “Drills and Stoppers Brochure LOW (1).pdf”;

  “DentalSellSheet (Bone) (2).pdf”; “DentalSellSheet (Membrane) (3).pdf”; “InformativeSheet

  (1).pdf”; and “Touareg-S_Final (New).pdf”. These documents bear Bates Stamps “0002445-

  0002454”. The Shetel Parties produced these documents in discovery as one file.

         99.    Attached hereto as Exhibit “94”, are true and correct copies of an email dated

  September 13, 2016, and attachments named, “Touareg-S_Final (New) (1).pdf”; “Scientific

  Studies - Vol.2 LOW (3).pdf”; “2016 Touareg-S Price List (6).pdf”; “InformativeSheet (4).pdf”;

  “DentalSellSheet (Membrane) (6).pdf”; “DentalSellSheet (Bone) (5).pdf”. These documents bear

  Bates Stamps “0002543-0002565”. The Shetel Parties produced these documents in discovery as

  one file. These documents were also marked as Exhibit “D-136” in deposition of Jenna Riservato.

         100.   Attached hereto as Exhibit “97”, is a true and correct copy of the portion of the

  spreadsheets produced by the Shetel Parties and referenced in paragraph 3, supra, same bears

  Bates Stamp “0049470”. This document was also marked as Exhibit “D-19” in deposition of

  Jacek Wollocko.

         101.   Attached hereto as Exhibit “98”, is a true and correct copy of an email chain dated

  April of 2014 and April of 2017, bearing Bates Stamps “0032636-32637”. Same was produced

  by the Shetel Parties in discovery. This document was also marked as Exhibit “D-76” in

  deposition of Markus Weitz.


                                                -16-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 17 of 21 PageID #: 2643



          102.   Attached hereto as Exhibit “99”, is a true and correct copy of a report obtained

  from the Shetel Parties’ QuickBooks file, which reflects all sales of Tic-Tak kits as recorded in

  said file.

          103.   Attached hereto as Exhibit “100”, are true and correct copies of an email dated

  February 15, 2016, and attachments entitled, “Touareg-S_Final (New).pdf”; “NP Brochure

  (New).pdf”; “DentalSellSheet (Bone).pdf”; “DentalSellSheet (Membrane).pdf”; “2016 Touareg-

  S Price List (1).pdf”; “NP Price List (FOR INTERNAL USE ONLY -- DO NOT SEND TO

  CUSTOMERS).pdf”; “Scientific Abstracts Vol. 1.pdf”; “Scientific Studies - Vol.2 LOW.pdf”.

  Same bear Bates Stamps “0003693-3727”. These documents were produced by the Shetel Parties

  in discovery as one file. These documents were also marked as Exhibit “D-34” in deposition of

  Jacek Wollocko.

          104.   Attached hereto as Exhibit “101”, is a true and correct copy of the page bearing

  Bates’ Stamp “0003705”, which was produced by the Shetel Parties in discovery.

          105.   Attached hereto as Exhibit “102”, is a true and correct copy of the document

  bearing Bates Stamp “0003707”, which was produced by the Shetel Parties in discovery.

          106.   Attached hereto as Exhibit “103”, is a true and correct copy of an image of a Tic-

  Tak, bearing Bates’ Stamp “AdinMay102019Production000005”, which was produced by

  Defendants in discovery.

          107.   Attached hereto as Exhibit “104”, is a true and correct copy of an email dated April

  5, 2017, bearing Bates’ Stamp 0037833, which was produced by the Shetel Parties in discovery.

          108.   Attached hereto as Exhibit “105”, is a true and correct copy of invoice 4187 dated

  July 18, 2014, which was obtained from the Shetel Parties’ QuickBooks file. This document was

  also marked as Exhibit “D-109” in deposition of Jeremy Frenkel.


                                                 -17-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 18 of 21 PageID #: 2644



         109.    Attached hereto as Exhibit “107”, are true and correct copies of an email dated

  June 2, 2017, and an attachment to same entitled, “Statement1_from_Shetel_Industries3520.pdf”.

  Same bear Bates Stamps “0004123-0004124”. These documents were produced by the Shetel

  Parties in discovery as one file. These documents were also marked as Exhibit “D-126” in the

  deposition of Jenna Riservato.

         110.    Attached hereto as Exhibit “108”, is a true and correct copy of the records of

  distributions and contributions made by Markus Weitz to Shetel from January 1, 2011 to June 13,

  2019. Same was obtained from the Shetel Parties’ QuickBooks file.

         111.    Attached hereto as Exhibit “109”, are true and correct copies of an email dated

  October 17, 2011, and an attachment entitled, “meeting 11 17 11.pdf”. Same bear Bates Stamps

  “0005621-0005624”. These documents were produced by Shetel Parties in discovery as one file.

  These documents were also marked as Exhibit “D-68” in the deposition of Markus Weitz.

         112.    Attached hereto as Exhibit “110”, is a true and correct copy of the homepage for

  South Island Periodontics & Implantology available at www.sipipc.com. Same was retrieved by

  the undersigned on June 11, 2019.

         113.    Attached hereto as Exhibit “111”, is a true and correct copy of a Tax Impact Notice

  for   6547     Central    Avenue,      Cedarhurst,    New      York     11516,     available    at

  https://lrv.nassaucountyny.gov/notices/taximpact.php?pid=39255++00090. A copy of which was

  last retrieved by the undersigned counsel on July 1, 2019.

         114.    Attached hereto as Exhibit “112”, is a true and correct copy of the New York

  Department of State Entity Information form for 657 Central Owner LLC, available at

  https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=

  2D2256389B17D25D2668DBA2803B91A15C14188C2A015B47B57C9AC16F861C984174C


                                                 -18-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 19 of 21 PageID #: 2645



  E24F8C82619BF69F54885383BF2&p_nameid=ACA069E284C29D64&p_corpid=ACD10F2D

  C9706EA0&p_captcha=18133&p_captcha_check=2D2256389B17D25D2668DBA2803B91A1

  5C14188C2A015B47B57C9AC16F861C98BD9D9F90D38CA2A01AE8B81CEC40FD21&p_e

  ntity_name=%36%35%37%20%43%45%4E%54%52%41%4C%20%4F%57%4E%45%52%20

  %4C%4C%43&p_name_type=%41&p_search_type=%42%45%47%49%4E%53&p_srch_resul

  ts_page=0. Same was last retrieved by the undersigned counsel on June 12, 2019.

            115.    Attached hereto as Exhibit “113”, is a true and correct copy of the records of

  distributions and contributions made by Jeremy Frenkel to Shetel from January 1, 2011 to June

  13, 2019. Same was obtained from the Shetel Parties’ QuickBooks file. This document was also

  marked as Exhibit “D-100” in the deposition of Jeremy Frenkel.

            116.    Attached hereto as Exhibit “114”, is a true and correct copy of the WHOIS search

  results          for      www.AdinImplants.com,           which        are       available       at

  https://www.godaddy.com/whois/results.aspx?domain=adinimplants.com&recaptchaResponse=

  03AOLTBLTua4CYXbXgSH90DbY5p3QHCWjixTpt7vCdVu6RxzlIG3SZMo4zfKnAoDY-

  GuIgXznrJfv_bJbPdUhFi5-

  fU0BqejSPruYZsWp6gkd8CeeOQSenYf_LvyJTwtVAwEXrlXOPqcPMjMNGq4cp1QqeWJA

  BcWqTLYhCo1DFzpVQcNnUzjxF_eyX_tSnvEAIZU8AIRZ6GSdBZPZCPCN5jMN6v_F544

  BqfpFWj5X2FHSjDQL1Gm_YLPQ_Oimu8m3h9fdFVWrklYzI2psVJvN0BTD9cdfl0mHSMO

  xyRWSDV9vATLefM876T-Nb94anIN8rlrMjG5GKZXxx.                       Same was retrieved by the

  undersigned counsel on June 21, 2019.

            117.    Attached hereto as Exhibit “118” is a true and correct copy of a photograph taken

  by Jeremy Danzer. Same was produced by Defendants in discovery and bears Bates’ Stamp




                                                   -19-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 20 of 21 PageID #: 2646



  “AdinJan302019Production000002”. This document was also marked as “Exhibit 2” in the

  deposition of Ami Hantman during the January 31, 2019 session.

         118.    Attached hereto as Exhibit “119” is a true and correct copy of Defendant Adin

  Dental Implant Systems, Inc.’s Request for the Production of Documents Addressed to Plaintiff

  Shetel Industries LLC.

         119.    Attached hereto as Exhibit “120” is a true and correct copy of an email chain

  between August 31, 2016 and September 4, 2016, and bears Bates’ Stamps “0033640-33645”.

  Same was produced by the Shetel Parties in discovery. This document was also marked as Exhibit

  “D-67” in the deposition of Jeremy Frenkel.

         120.    Attached hereto as Exhibit “121” is a true and correct copy of an email chain dated

  September 18, 2016, and bearing Bates’ Stamps “0032362-32364”. Same was produced by the

  Shetel Parties in discovery. This document was also marked as Exhibit “D-56” in the deposition

  of Markus Weitz.

         121.    Attached hereto as Exhibit “122” are true and correct copies of an email chain

  dated February 15, 2016, and an attachment on the letterhead of “Yaniv Levyatan, Ph.D., Strategic

  Consulting”. Same bear Bates’ Stamps “0029679-29681”. Same was produced by the Shetel

  Parties in discovery as one file.

         122.    Attached hereto as Exhibit “123” are true and correct copies of an email chain

  dated February 15, 2016 through February 16, 2016. Same bear Bates’ Stamps “0029682-29683”.

  Same was produced by the Shetel Parties in discovery.

         123.    Attached hereto as Exhibit “124” is a true and correct copy of an email chain dated

  July 20, 2017. Same bear Bates’ Stamps “0045701-45704”. Same was produced by the Shetel




                                                 -20-
Case 2:17-cv-02505-SJF-ARL Document 51 Filed 08/01/19 Page 21 of 21 PageID #: 2647



  Parties in discovery. This document was also marked as Exhibit “D-32” in the deposition of Jacek

  Wollocko.

         I declare under penalty of perjury that the foregoing is true and correct.

   Dated: Tenafly, New Jersey
          July 1, 2019
                                                     /s/Matthew J. Ross
                                                     Matthew J. Ross




                                                 -21-
